PER CURIAM.
Appellant seeks review of a departure sentence after convictions for failure to stop at an accident scene resulting in death (Count I), DUI manslaughter (Count II), and driving with a suspended license (Count III). The reason given for departure was that the offense created a substantial risk of death or great bodily harm to many persons. See § 921.0016(3)0), Fla.Stat. (1993).
Briefly, the facts on which the departure was based were that appellant was traveling at “an extremely high rate of speed,” estimated to be seventy to seventy-five miles per *1089hour on Highway A1A in Daytona Beach. Appellant then struck a pedestrian with his ear. There were two other people in the roadway and “five or more” pedestrians on the sidewalks “around the area” when the accident occurred. The officer who was observing appellant testified that pedestrians crossed the street there “[a]ll the time.” Although the vehicle was not weaving, the defendant left the scene at a high rate of speed and was subsequently apprehended. These facts are sufficient to meet the statutory test for departure on the ground of substantial risk of death or great bodily harm to many persons.
AFFIRMED.
GOSHORN, GRIFFIN and THOMPSON, JJ., concur.